Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Martino on 12/15/2021.
The application has been amended as follows: 
Claim 1, line 2, the phrase “of the shelf unit, bookcase, drawer unit, bed frame, seating type, comprising:” is changed to ---shelf units, bookcases, drawer units, bed frames, or seating types, the joining device comprising: ---
Claim 1, line 4, the phrase “a casing or container body” is changed to ---a casing---
Claim 1, line 5, the phrase “the item of furniture” is changed to ---an item of furniture---
Claim 1, line 6, the phrase “a first end or front end” is changed to ---a first end---
Claim 1, line 7, the phrase “said casing or container body” is changed to ---said casing---
Claim 1, line 9, the phrase “the casing or container body” is changed to ---the casing---
Claim 1, line 10, the phrase “linear motion of actuation means” is changed to ---linear motion of an actuation means---

Claim 1, line 13, the phrase “the casing or container body” is changed to ---the casing---
Claim 1, line 14, the phrase “actuated by a tool” is changed to ---configured to be actuated by a tool---
Claim 1, line 17, the phrase “the casing or container body” is changed to ---the casing---
Claim 1, line 19, the phrase “said casing or container body” is changed to ---said casing---
Claim 1, line 24, the phrase “the container body” is changed to ---the casing---
Claim 4, line 2, the term “optionally” is deleted
Claim 7, line 1, the phrase “the casing or container body” is changed to ---the casing---
Claim 7, line 3, the phrase “opening or hole” is changed to ---opening---
Claim 8, line 2, the phrase “circular profile” is changed to ---a circular shaped profile---
Claim 9, line 11, the phrase “the casing or container body” is changed to ---the casing---
Claim 10, line 1-2, the phrase “of the shelf unit, bookcase, drawer unit, bed frame, seating type, comprising:” is changed to ---shelf units, bookcases, drawer units, bed frames, or seating types, the joining device comprising: ---
Claim 10, line 3, the phrase “a casing or container body” is changed to ---a container body---
Claim 10, line 4, the phrase “the item of furniture” is changed to ---an item of furniture---
Claim 10, line 5, the phrase “a first end or front end” is changed to ---a front end---
Claim 10, line 6, the phrase “said casing or container body” is changed to ---said container body---

Claim 10, line 9, the phrase “linear motion of actuation means” is changed to ---linear motion of an actuation means---
Claim 10, line 11, the phrase “said casing or container body” is changed to ---said container body ---
Claim 10, line 12, the phrase “the casing or container body” is changed to ---the container body ---
Claim 10, line 13, the phrase “actuated by a tool” is changed to ---configured to be actuated by a tool---
Claim 10, line 16, the phrase “the casing or container body” is changed to ---the container body ---
Claim 10, line 18, the phrase “said casing or container body” is changed to ---said container body ---
Claim 10, line 23, the phrase “the container body” is changed to ---the container body ---
Claim 10, line 24, the phrase “opening or hole” is changed to ---hole---
Claim 10, line 29, the phrase “circular profile” is changed to ---a circular shaped profile---

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/             Examiner, Art Unit 3637                                                                                                                                                                                           
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637